ORDER
The memorandum disposition filed June 22, 2006, 186 Fed.Appx. 786, is withdrawn, and a new memorandum disposition is ordered filed in its place.
With the filing of the new memorandum disposition, Judge Goodwin and Judge O’Scannlain have voted to deny the petition for panel rehearing. Judge Thomas has voted to grant the petition’ for panel rehearing. Judge Goodwin recommends denial of the petition for rehearing en banc and Judge O’Scannlain has voted to deny it. Judge Thomas has voted to grant the petition for rehearing en banc. Because the petition for rehearing en banc is still pending, the mandate will be stayed until that question has been decided. No further briefs or petitions for rehearing will be entertained as to the disposition.
MEMORANDUM *
Hanze Wang petitions for review of a Board of Immigration Appeals (BIA) decision that denied his application for asylum *800on the basis of an adverse credibility finding. We deny the petition.
Because the BIA reviewed the order of the immigration judge de novo, we review only the BIA’s determination. Garrovillas v. INS, 156 F.3d 1010, 1013 (9th Cir.1998). This court reviews adverse credibility findings under the substantial evidence standard. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). The agency must provide “specific and cogent reasons to support an adverse credibility determination.” Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.2005). “[MJinor inconsistencies that do not go to the heart of an applicant’s claim for asylum cannot support an adverse credibility determination.” Id. That said, this court “must uphold the BIA’s findings unless the evidence presented would compel a reasonable finder of fact to reach a contrary result.” Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). We must affirm “[s]o long as one of the identified gi’ounds [for an adverse credibility finding] is supported by substantial evidence and goes to the heart of [the petitioner’s] claim of persecution.” Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003) (emphasis added).
We affirm the BIA’s finding that Wang’s testimony regarding religious persecution contains material inconsistencies. Wang first testified that he was detained for four days, two days at a police branch office and two days at the main police station. He then changed his testimony, testifying that he was detained for only two days in total, and escaped while he was being transferred to the main police station. When confronted by the IJ, Wang did not explain the inconsistency. Wang also testified that he was beaten with a rock during detention, but his application made no mention of the abuse, even though the application did describe a different and minor altercation with the police. These inconsistencies are material because they concern the length of his detention and the abuse that he suffered. See Singh-Kaur, 183 F.3d at 1151-52 (finding inconsistent testimony that “directly concern[ed] the reason why the police arrested Petitioner and the nature of the torture that he allegedly suffered”). Moreover, Wang gave inconsistent accounts of his conversion to Christianity. His application stated that he converted after attending “a mass by chance.” At the hearing, he first testified that he was introduced to Christianity by a Christian family with whom he was staying after leaving his home village. He then testified that he learned about Christianity from a minister named Wong, whom he consulted because he was depressed.
We are not persuaded by the BIA’s finding of inconsistency with respect to Wang’s testimony regarding the alleged birth control persecution. There was little, if any, direct contradiction between Wang’s testimony that his wife’s pregnancy was first discovered by a doctor, and his application’s statement that his wife had an abortion after her employer found out about the pregnancy. Wang’s testimony that he received a notice of sterilization on paper did not directly contradict his application’s statement that local officials informed him of the sterilization order in person, because both could have occurred. Nonetheless, because the BIA’s findings with respect to religious persecution are supported by substantial evidence, we will not disturb the BIA’s adverse credibility determination overall. See Wang, 352 F.3d at 1259. “Our law has long recognized that a person who is deemed unbelievable as to one material fact may be disbelieved in all other respects.” Lopez-Umanzor v. Gonzales, 405 F.3d 1049, 1059 (9th Cir.2005). Wang argues that the religious persecution and birth control aspects of his application should be analyzed in isolation from one another, but we see no reason to treat a single asylum application *801as filed by two different individuals, each requiring a separate credibility determination.
Wang’s petition for review is DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.